


Exhibit 10.31

AMENDMENT NUMBER EIGHT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NUMBER EIGHT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”), dated as of July 14, 2004 and effective as of July 23, 2004,
is entered into between and among, the lenders identified on the signature pages
hereof (such lenders, together with their respective successors and assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), WELLS FARGO FOOTHILL, INC., a California corporation, as the
arranger and administrative agent for the Lenders (“Agent” and together with the
Lenders, collectively, the “Lender Group”), SILICON GRAPHICS, INC., a Delaware
corporation (“Parent”), and each of Parent’s Subsidiaries identified on the
signature pages hereof (such Subsidiaries, together with Parent, are referred to
hereinafter each individually as a “Borrower,” and individually and
collectively, jointly and severally, as “Borrowers”), in light of the following:

WITNESSETH

WHEREAS, Borrowers and the Lender Group are parties to that certain Amended and
Restated Loan and Security Agreement, dated as of September 20, 2002 (as
amended, restated, supplemented, or modified from time to time, the “Loan
Agreement”);

WHEREAS, Borrowers have requested that Agent (i) increase both the Maximum
Revolver Amount and Letter of Credit sub-limit to $60,000,000; (ii) make certain
adjustments to arrangements with respect to the Lender Group Bank Products; and
(iii) consent to and ratify the amendment to the Intercreditor Agreement dated
as of June 22, 2004 (the “Intercreditor Agreement Amendment”);

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Lender Group is willing to so consent to the amendment of the Loan Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to amend the Loan Agreement
as follows:


1.             DEFINITIONS.  CAPITALIZED TERMS, WHICH ARE USED IN THIS AMENDMENT
BUT NOT DEFINED HEREIN, SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE LOAN
AGREEMENT, AS AMENDED HEREBY.


 


2.             AMENDMENTS TO LOAN AGREEMENT.

 

                (a)           Section 1.1 of the Loan Agreement is hereby
amended by adding the following defined terms in proper alphabetical order or
amending and restating the following definition in its entirety, as the case may
be:

                                “‘Lender Group Bank Product Agreements’ means
those agreements entered into from time to time by Administrative Borrower or
its Subsidiaries with a Lender Group Bank Product Provider in connection with
the obtaining of any of the Lender Group Bank Products.”

--------------------------------------------------------------------------------


 

“‘Lender Group Bank Product Providers’ means Wells Fargo or any of its
Affiliates.”

 

“‘Lender Group Bank Products Reserve’ means, as of any date of determination,
the amount of reserves that Lender has established (based upon the Lender Group
Bank Product Providers’ reasonable determination of the credit exposure and
related expenses of Administrative Borrower and its Subsidiaries in respect of
Lender Group Bank Products) in respect of Lender Group Bank Products then
provided or outstanding.”

 

“‘Loan Documents’ means this Agreement, the Lender Group Bank Product
Agreements,  the Cash Management Agreements, the Disbursement Letter,
Intellectual Property Security Agreement, the Fee Letter, the Letters of Credit,
the Intercompany Subordination Agreement, the Intercreditor Agreement, as
amended as of June 22, 2004, the Officers’ Certificate, the guaranty by Borrower
with respect to obligations of Silicon Graphics Finance S.A. to Agent, any note
or notes executed by a Borrower in connection with this Agreement and payable to
a member of the Lender Group, and any other agreement entered into, now, or in
the future, by any Borrower and the Lender Group in connection with this
Agreement.”

 

“‘Maximum Revolver Amount’ means $60,000,000.”

 

“‘Obligations’ means (a) all loans, Advances, debts, principal, interest
(including any interest that, but for the provisions of the Bankruptcy Code,
would have accrued), contingent reimbursement obligations with respect to
outstanding Letters of Credit, premiums, liabilities (including all amounts
charged to Borrowers’ Loan Account pursuant hereto or  arising pursuant to
Lender Group Bank Products), obligations (including indemnity obligations
arising pursuant to the Loan Documents or in connection with Lender Group Bank
Products), fees (including fees provided in the Fee Letter), charges, costs,
Lender Group Expenses (including any fees or expenses that, but for the
provisions of the Bankruptcy Code, would have accrued), lease payments,
guaranties, covenants, and duties of any kind and description owing by Borrowers
to the Lender Group pursuant to or evidenced by the Loan Documents and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all Lender Group Expenses that
Borrowers are required to pay or reimburse by the Loan Documents, by law, or
otherwise.  Any reference in this Agreement or in the Loan Documents to the
Obligations shall include all amendments, changes, extensions, modifications,
renewals replacements, substitutions, and supplements, thereto and thereof, as
applicable, both prior and subsequent to any Insolvency Proceeding; and (b)
without duplication, all obligations, liabilities, contingent reimbursement
obligations, fees, and expenses owing by Administrative Borrower or its
Subsidiaries to any Lender Group Bank Product Provider pursuant to or evidenced
by the Lender Group Bank Product Agreements and irrespective of whether for the
payment of money, whether direct or indirect, absolute or continent, due or to
become due, now existing or hereafter arising, and including all such amounts
that Administrative Borrower or its Subsidiaries are obligated to reimburse to
Lender as a result of Lender purchasing participations from, or executing
indemnities or reimbursement obligations to, a Lender Group Bank Product
Provider with respect to the Lender Group Bank Products provided by such Lender
Group Bank Product Provider to Administrative Borrower or its Subsidiaries.”

 

2

--------------------------------------------------------------------------------


 

                (b)           Section 2.1(a) of the Loan Agreement is hereby
amended and restated in its entirety as follows:

 

“Subject to the terms and conditions of this Agreement, and during the term of
this Agreement, each Lender with a Commitment agrees (severally, not jointly or
jointly and severally) to make advances to Borrowers in an amount at any one
time outstanding not to exceed such Lender’s Pro Rata Share of an amount equal
to the lesser of (i) the Maximum Revolver Amount less the Letter of Credit
Usage, or (ii) the Borrowing Base less the Letter of Credit Usage.  For purposes
of this Agreement, ‘Borrowing Base,’ as of any date of determination, shall mean
the result of:

 

“(x)          the lesser of

 

“(i)          85% of Eligible Accounts, less the amount, if any, of the Dilution
Reserve; provided that in no event shall the amount of credit availability
created by:

 

“(A)        Eligible Canadian Accounts exceed $2,000,000,

 

“(B)         Eligible Service Accounts exceed $15,000,000, or

 

“(C)         Eligible SGI Solutions Finance Accounts exceed $3,000,000, and

 

“(ii)         an amount equal to Borrowers’ Collections with respect to Accounts
for the immediately preceding 45 day period, plus

 

“(y)         the lowest of: (i) 30% of the value of Eligible Inventory, (ii) 80%
of the Net Orderly Liquidation Value of the book value of Eligible Inventory,
and (iii) $15,000,000, minus

 

“(z)          the aggregate amount of reserves, if any, established by Agent

under Section 2.1(b) and the Lender Group Bank Products Reserve.”

 

                (c)           Section 2.12(a)(ii) of the Loan Agreement is
hereby amended and restated in its entirety as follows:

 

                                “(ii)         the Letter of Credit Usage would
exceed $60,000,000, or”

 


 

3.             CONSENT TO AND RATIFICATION OF INTERCREDITOR AGREEMENT
AMENDMENT.  Reference is made to the Intercreditor Agreement Amendment dated as
of June 22, 2004 by and among Agent, U.S Bank National Association (“Trustee”)
and Parent, pursuant to which the security interest of Trustee in certain
Leasing Program Collateral (as such term is defined in the Intercreditor
Agreement Amendment) was subordinated to Agent’s security interest in the same
collateral.  The parties hereby ratify, confirm and consent to the execution

 

3

--------------------------------------------------------------------------------


 

and delivery of the Intercreditor Agreement Amendment, a copy of which is
attached hereto as Exhibit A.

 

4.             CONDITIONS PRECEDENT TO THIS AMENDMENT.  The satisfaction of each
of the following shall constitute conditions precedent to the effectiveness of
this Amendment and each and every provision hereof:

 

(a)           The representations and warranties in the Loan Agreement and the
other Loan Documents shall be true and correct in all respects on and as of the
date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date);

 

(b)           No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment;

 

(c)           No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower or the Lender Group; and

 

(d)           The Reaffirmation and Consent attached hereto as Exhibit B,
evidencing Trustee’s consent to this Amendment, has been fully executed and
delivered to Agent.

 

5.             CONSTRUCTION.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.

6.             ENTIRE AMENDMENT; EFFECT OF AMENDMENT.  This Amendment, and terms
and provisions hereof, constitute the entire agreement among the parties
pertaining to the subject matter hereof and supersedes any and all prior or
contemporaneous amendments relating to the subject matter hereof.  Except for
the amendments to the Loan Agreement expressly set forth in Section 2 hereof,
the Loan Agreement and other Loan Documents shall remain unchanged and in full
force and effect. To the extent any terms or provisions of this Amendment
conflict with those of the Loan Agreement or other Loan Documents, the terms and
provisions of this Amendment shall control. This Amendment is a Loan Document.

 

7.             COUNTERPARTS; TELEFACSIMILE EXECUTION.  This Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any of the parties hereto may execute
this Amendment by signing any such counterpart. Delivery of an executed
counterpart of this Amendment by telefacsimile shall be equally as effective as
delivery of an original executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by telefacsimile also shall
deliver an original executed counterpart of this Amendment, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

4

--------------------------------------------------------------------------------


 

8.             MISCELLANEOUS.

 

(a)           Upon the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of
like import referring to the Loan Agreement shall mean and refer to the Loan
Agreement as amended by this Amendment.

 

(b)           Upon the effectiveness of this Amendment, each reference in the
Loan Documents to the “Loan Agreement”, “thereunder”, “therein”, “thereof” or
words of like import referring to the Loan Agreement shall mean and refer to the
Loan Agreement as amended by this Amendment.

 

[Signature page follows]

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent and as a Lender

 

 

 

 

 

By:

/s/ Thomas P. Shagrue

 

Name:

Thomas P. Shagrue

 

Title:

Vice President

 

 

 

 

SILICON GRAPHICS, INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Jean Furter

 

Name:

Jean Furter

 

Title:

Vice President and Treasurer

 

 

 

 

SILICON GRAPHICS FEDERAL, INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Jeffrey V. Zellmer

 

Name:

Jeffrey V. Zellmer

 

Title:

Vice President

 

6

--------------------------------------------------------------------------------


Exhibit A

 

Intercreditor Agreement Amendment

 

7

--------------------------------------------------------------------------------


Exhibit B

 

Reaffirmation and Consent

 

8

--------------------------------------------------------------------------------
